Case 4:19-cr-20437-MFL-SDD ECF No. 93, PageID.506 Filed 05/25/21 Page 1 of 1




                         UNITED STATES DISTRICT COURT
                         EASTERN DISTRICT OF MICHIGAN
                              SOUTHERN DIVISION

UNITED STATES OF AMERICA,

      Plaintiff,                                 Case No. 19-cr-20437-2
                                                 Hon. Matthew F. Leitman
v.

NEAL CRAMER,

     Defendant.
__________________________________________________________________/

       ORDER CONCERNING TERMS OF SUPERVISED RELEASE

      IT IS HEREBY ORDERED that it shall not be considered a violation of Mr.

Cramer’s conditions of supervised release for Mr. Cramer to use medical marijuana

so long as that use is consistent with the laws of the State of Michigan and any

applicable local laws.

      IT IS SO ORDERED.
                                     s/Matthew F. Leitman
                                     MATTHEW F. LEITMAN
Dated: May 25, 2021                  UNITED STATES DISTRICT JUDGE


       I hereby certify that a copy of the foregoing document was served upon the
parties and/or counsel of record on May 25, 2021, by electronic means and/or
ordinary mail.

                                           s/Holly A. Monda
                                           Case Manager
                                           (810) 341-9761
